USCA11 Case: 20-12116    Date Filed: 03/01/2021      Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12116
                        Non-Argument Calendar
                      ________________________

                        Agency No. A208-696-241



PERDRO RAMON ZAPATA-RIVERO,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 1, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12116      Date Filed: 03/01/2021   Page: 2 of 7



      Perdro Zapata-Rivero petitions for review of the Board of Immigration

Appeals’ (“BIA”) order, affirming the Immigration Judge’s denial of asylum

pursuant to the Immigration and Nationality Act (“INA”) § 208(a), 8 U.S.C. §

1158(a), withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 1208.16(c).

First, Zapata-Rivero argues that the Immigration Judge’s adverse credibility finding,

in denying him asylum and withholding of removal, was not supported by substantial

evidence. Second, he argues that the BIA did not fully consider his claim that the

Immigration Judge’s adverse credibility finding should not have automatically

foreclosed CAT relief.

      In petitions for review of BIA decisions, we review factual determinations

under the substantial evidence test and conclusions of law de novo. Gonzalez v. U.S.

Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). When the BIA agrees with the

reasoning of the Immigration Judge, we review both decisions. Id. The substantial

evidence test is “highly deferential,” and we “view the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir.

2009) (quotation marks omitted). We will affirm the BIA’s decision “if it is

supported by reasonable, substantial, and probative evidence on the record


                                         2
          USCA11 Case: 20-12116        Date Filed: 03/01/2021    Page: 3 of 7



considered as a whole.” Id. (quotation marks omitted). To reverse, the record must

compel a contrary conclusion, and the mere fact that the record may support a

different conclusion is not sufficient. Id.

      An alien has the burden to prove that he is eligible for asylum and for

withholding of removal. 8 C.F.R. §§ 1208.13(a), 1208.16(b). For asylum, an alien

must establish (1) past persecution on account of a statutorily listed protected

ground, or (2) a well-founded fear that the statutorily protected ground will cause

future persecution. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir. 2010).

Protected grounds include “race, religion, nationality, membership in a particular

social group, or political opinion.” INA § 101(a)(42)(B), 8 U.S.C. § 1101(a)(42)(B).

      For withholding of removal, an alien must show “that [his] life or freedom

would be threatened . . . because of” a statutorily protected ground, and it is more

likely than not that he would be persecuted. Imelda v. U.S. Att’y Gen., 611 F.3d 724,

728 (11th Cir. 2010) (quotation marks omitted).            Because the standard for

withholding of removal is more stringent than the standard for asylum, an alien who

unsuccessfully applies for asylum cannot obtain withholding of removal. Id.;

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

      To establish his eligibility for relief, an alien must offer “credible, direct, and

specific evidence in the record.” Forgue, 401 F.3d at 1287 (quotation marks

omitted). The IJ determines whether an alien is credible. INA § 208(b)(1)(B)(iii),


                                              3
          USCA11 Case: 20-12116       Date Filed: 03/01/2021   Page: 4 of 7



8 U.S.C. § 1158(b)(1)(B)(iii); INA § 241(b)(3)(C), 8 U.S.C. § 1231(b)(3)(C). In

doing so, it must consider the “totality of the circumstances,” which includes the

alien’s demeanor, inconsistencies between his testimony and prior statements, and

inconsistencies between his testimony and other evidence in the record.

INA § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii).

      An Immigration Judge may make an adverse credibility finding even if the

inconsistencies do not go to the heart of the claim. Chen v. U.S. Att’y Gen., 463 F.3d

1228, 1233 (11th Cir. 2006).         An “extremely detailed adverse credibility

determination alone may be sufficient to support the IJ’s denial of” relief. D-

Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004). When making an

adverse credibility determination, the Immigration Judge must offer “specific,

cogent reasons,” and must consider any additional evidence introduced. Forgue,

401 F.3d at 1287. To be considered an adverse-credibility determination, the

Immigration Judge or BIA must state explicitly that the applicant’s testimony was

not credible. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      An alien who fails to argue an issue in his initial brief to us abandons it, and

we will not review the claim. Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1228 n.2

(11th Cir. 2005). Similarly, we lack jurisdiction to hear claims that were not raised

and exhausted before the BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1249-50 (11th Cir. 2006); INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). We may


                                          4
          USCA11 Case: 20-12116       Date Filed: 03/01/2021    Page: 5 of 7



deny a petition based on an Immigration Judge’s alternative holding if (1) the BIA

expressly addressed that holding, and (2) the government asked us to rely on it. See

cf. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 n.3 (11th Cir. 2009) (explaining

that we usually may affirm on any grounds supported by the record, but declining to

do so when the government did not argue in support of the alternative findings in its

brief, and the BIA did not adopt the Immigration Judge’s opinion); see also cf.

Donawa v. U.S. Att’y Gen., 735 F.3d 1275, 1283 (11th Cir. 2013) (declining to rely

on an alternative holding when the BIA did not consider the issue).

      As an initial matter, Zapata-Rivero has only petitioned for review of the

Immigration Judge’s adverse credibility determination. Thus, he has abandoned any

challenge to the Immigration Judge’s and BIA’s alternative findings that his

evidence, even if credible, was weak and uncorroborated, and therefore, he did not

meet his burden for withholding for removal or asylum. In any event, his claim fails

because substantial evidence supports the Immigration Judge’s adverse credibility

finding, as the Immigration Judge explicitly stated that it had considered the totality

of Zapata-Rivero’s circumstances, and it specifically noted five inconsistencies

between Zapata-Rivero’s testimony and the other evidence in the record.1


      1
         To the extent that Rivero has argued that both the Immigration Judge and
BIA erred in relying upon statements that he made during an interview at the
Miami airport, he failed to exhaust that claim before the BIA, so we lack
jurisdiction to review it.

                                          5
          USCA11 Case: 20-12116       Date Filed: 03/01/2021   Page: 6 of 7



      An alien seeking protection under CAT must establish that it is more likely

than not that he would be tortured if removed to the proposed country of removal.

Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir. 2004).

Additionally, he must show that the torture would be by or with the acquiescence of

the government. Id. The regulation establishing the burden of proof states that “[t]he

testimony of the applicant, if credible, may be sufficient to sustain the burden of

proof without corroboration.” 8 C.F.R. § 208.16(c)(2). That language is identical

in the regulations establishing the burden for asylum and withholding of removal

claims.    Compare 8 C.F.R. § 208.13(a) (asylum claims) and § 208.16(b)

(withholding of removal claims) with § 208.16(c)(2).

      We have not explicitly stated that an adverse credibility determination bars

CAT relief. However, in Lyashchynska v. U.S. Attorney General, we upheld the

denial of asylum, withholding of removal, and CAT relief based on an Immigration

Judge’s adverse credibility determination. 676 F.3d 962, 964, 967-69 (11th Cir.

2012). In directly addressing this issue, the Ninth Circuit has explained that, “when

a petitioner’s claims under the CAT are based on the same statements that the BIA

determined to be not credible in the asylum context, the agency may rely upon the

same credibility determination in denying both the asylum and CAT claims.” Singh

v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015) (persuasive) (quotation marks and

alterations omitted); but see Paul v. Gonzales, 444 F.3d 148, 155 (2d Cir. 2006)


                                          6
          USCA11 Case: 20-12116       Date Filed: 03/01/2021   Page: 7 of 7



(persuasive) (“[A]n adverse credibility determination made in the asylum context

should not necessarily affect the BIA's consideration of the alien's CAT claim.”).

      In reviewing an alien’s appeal, the BIA must give reasoned consideration to

the arguments and evidence. Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224,

1232 (11th Cir. 2013). When reviewing for reasoned consideration, we “inquire

only whether the [BIA] considered the issues raised and announced its decision in

terms sufficient to enable a reviewing court to perceive that it has heard and thought

and not merely reacted.” Id. (quotation marks and alterations omitted).

      As an initial matter, Zapata-Rivero has not petitioned for review of the

Immigration Judge and BIA’s alternative findings that he provided weak evidence

and failed to prove his eligibility for CAT relief. Thus, he has abandoned any

challenge to this finding. Regardless of his abandonment, his claim fails, as the BIA

explicitly addressed his claim and cited authority in rejecting it. Thus, the BIA gave

reasoned consideration to Zapata-Rivero’s argument.

      PETITION DENIED.




                                          7